Case 2:18-cv-03461-KM-CLW Document 93 Filed 07/14/20 Page 1 of 6 PageID: 600



                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 JAMEEL IBRAHIM,
                                               Civ. No. 18-3461 (KM) (CLW)
                Plaintiff,
                                                 MEMORANDUM OPINION
 v.

 STATE OF NEW JERSEY ATTORNEY
 GENERAL, ESSEX COUNTY
 PROBATION SERVICES DIVISION,
 NEW JERSEY ADMINISTRATIVE
 OFFICE OF THE COURTS, and NEW
 JERSEY DEPARTMENT OF HUMAN
 SERVICES,

               Defendants.



KEVIN MCNULTY, U.S.D.J.:
      Plaintiff Jameel Ibrahim, pro se, brings an action against the State of
New Jersey Attorney General, Essex County Probation Services Division, New
Jersey Administrative Office of the Courts, and New Jersey Department of
Human Services (collectively, the “Defendants”) seeking to vacate a New Jersey
state court order requiring him to pay child support. On January 16, 2019, I
filed an Opinion and Order granting the Defendants’ motion to dismiss the
original complaint for failure to state a claim. That dismissal was entered
without prejudice to the filing of a motion to amend the complaint within 30
days. (See DE 64, 65.) Plaintiff subsequently filed various documents (see DE
66, 73, 74 and 75), which I construed as Plaintiff’s motion to amend the
complaint pursuant to Fed. R. Civ. P. 15 (together, the “amended complaint”).
(See DE 76.) Defendants have filed oppositions to the motion to amend (see DE
77, 78), and Plaintiff has filed documents that are, in substance, a reply. (See




                                           1
Case 2:18-cv-03461-KM-CLW Document 93 Filed 07/14/20 Page 2 of 6 PageID: 601



DE 79, 84.) 1 For the reasons stated herein, the motion to amend will be denied,
this time with prejudice.
   I.       Background
        Familiarity with my prior opinion is assumed. Because I write for the
parties, I will state facts relevant to this motion to amend.
        Like the original complaint, the amended complaint is directed at a child
support order issued by a New Jersey state court. (See DE 1, 66, 74, 74, 75.)
Plaintiff’s prior submissions indicate that he is the father of a child born in
March 2000, and that, at least from April 2016 through June 2016, he owed
weekly child support payments of $81.00. (DE 9 at 18-21).
        Plaintiff’s asserts various arguments in his amended complaint: he seeks
to vacate the child support order because he claims that it was entered “coram
non judice”; that he should be refunded $64,257.24; that his driver’s license be
reinstated; and that the New Jersey Child Support Enforcement cease reporting
his outstanding child support obligations to TransUnion and Equifax and to
his current and future employers. (DE 66 at 4.) Plaintiff also argues that the
child support order is void because it is actually a fictional, “quasi-contract”
which is not legally binding, and that he was coerced into agreeing to it by an
individual named Korea Rodriguez. (See DE 73, 74, 75.) Plaintiff also asserts
the following causes of action in his amended complaint:
            •   Invasion of privacy;
            •   Depravity of rights under the color of law;
            •   Trespassing on property;
            •   Misrepresentation of material facts;
            •   Defamation of character;
            •   Use of his name for commercial purposes;



        Plaintiff filed DE 84 as a “Motion to Strike defendants motion to dismiss and
        1

defendants brief in opposition,” however, I will construe this filing as a reply brief in
further support of his motion to amend since it refers to Fed. R. Civ. P. 15 and to
Defendants’ opposition briefs.


                                                2
Case 2:18-cv-03461-KM-CLW Document 93 Filed 07/14/20 Page 3 of 6 PageID: 602



             •   Mental stress/extreme emotional stress;
             •   Assault and battery;
             •   Threat of false imprisonment; and
             •   Identity theft.
 (See id.)
   II.       Standard of Review
         Under Fed. R. Civ. P. 15(a)(2), a court may grant leave for a plaintiff to
amend his pleading “when justice so requires.” The rule explicitly states that
“leave [to amend] shall be freely given,” and thus courts “have shown a strong
liberality . . . in allowing amendments under Rule 15(a).” Heyl & Patterson Int'l,
Inc. v. F.D. Rich Housing, 663 F.2d 419, 425 (3d Cir.1981) (quoting 3 J. Moore,
Moore's Federal Practice ¶ 15.08(2) (2d ed. 1989)). However, a court may deny
a motion to amend the pleadings where there is (1) undue delay, (2) bad faith
or dilatory motive, (3) undue prejudice, (4) futility of amendment, or (5)
repeated failure to correct deficiencies. See Foman v. Davis, 371 U.S. 178, 83 S.
Ct. 227 (1962). An amended complaint is deemed to be futile if it “would not
withstand a motion to dismiss” under the standards set forth in Fed. R. Civ. P.
12(b)(6). See Massarsky v. Gen. Motors Corp., 706 F.2d 111, 125 (3d Cir. 1983);
see also In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1434 (3d Cir.
1997).
         Rule 12(b)(6) provides for the dismissal of a complaint if it fails to state a
claim upon which relief can be granted. The defendant, as the moving party,
bears the burden of showing that no claim has been stated. Animal Science
Products, Inc. v. China Minmetals Corp., 654 F.3d 462, 469 n.9 (3d Cir. 2011).
For the purposes of a motion to dismiss, the facts alleged in the complaint are
accepted as true and all reasonable inferences are drawn in favor of the
plaintiff. New Jersey Carpenters & the Trustees Thereof v. Tishman Const. Corp.
of New Jersey, 760 F.3d 297, 302 (3d Cir. 2014).

         Federal Rule of Civil Procedure 8(a) does not require that a complaint
contain detailed factual allegations. Nevertheless, “a plaintiff’s obligation to


                                               3
Case 2:18-cv-03461-KM-CLW Document 93 Filed 07/14/20 Page 4 of 6 PageID: 603



provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will
not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see Phillips v.
Cnty. of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (Rule 8 “requires a
‘showing’ rather than a blanket assertion of an entitlement to relief.” (citation
omitted)). Thus, the complaint’s factual allegations must be sufficient to raise a
plaintiff’s right to relief above a speculative level, so that a claim is “plausible
on its face.” Twombly, 550 U.S. at 570; see also West Run Student Hous.
Assocs., LLC v. Huntington Nat. Bank, 712 F.3d 165, 169 (3d Cir. 2013). That
facial-plausibility standard is met “when the plaintiff pleads factual content
that allows the court to draw the reasonable inference that the defendant is
liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 556). While “[t]he plausibility standard is not akin
to a ‘probability requirement’ . . . it asks for more than a sheer possibility.” Id.

      When a plaintiff is proceeding pro se, a court must hold these pleadings
to a less stringent standard than formal pleadings drafted by lawyers. Erickson
v. Pardus, 551 U.S. 89, 93, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007). This
does not, however, absolve a pro se plaintiff of the need to adhere to the Federal
Rules of Civil Procedure; “[e]ven a pro se complaint must give the defendants
fair notice of what a plaintiff’s claim is and the grounds upon which it rests.”
Schulsinger v. Perchetti, No. 15-5752, 2016 WL 475303, at *3 (D.N.J. Feb. 8,
2016)).

      Because I find that Plaintiff’s proposed amended complaint, even
construed liberally, does not plausibly state a claim which relief may be
granted, I find that amendment would be futile. 2



2      Defendants argue in the alternative that this court should exercise its discretion
to abstain from hearing the case under the Younger doctrine (DE 77 at 16), citing
Frederick of Family Gonora v. Office of Child Support Servs., 783 F. App'x 250, 251 (3d
Cir. 2019). Because I find that no cause of action is stated, I will not explore these
federalism-related concerns.


                                               4
Case 2:18-cv-03461-KM-CLW Document 93 Filed 07/14/20 Page 5 of 6 PageID: 604



    III.   Analysis
       As an initial matter, I will dismiss the following causes of action Plaintiff
lists in docket entries 73, 74, and 75 because they do not present a claim for
which relief may be granted: invasion of privacy, depravity of rights under the
color of law, trespassing on property, misrepresentation of material facts,
defamation of character, mental stress, assault and battery, threat of false
imprisonment, and identity theft.
       As stated above, a plaintiff must provide the “‘grounds’ of his ‘entitlement
to relief’ [which] requires more than labels and conclusions . . . . [A] formulaic
recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v.
Twombly, 550 U.S. 544, 555 (2007). Some of Plaintiff’s claims, such as
[deprivation] of rights under the color of law and misrepresentation of material
facts, fail to provide any relevant explanation or factual background at all.
Plaintiff’s other claims, such as invasion of privacy and assault and battery, do
provide a short explanation. Once again, however, they fail to connect to any
conduct of the Defendants. Plaintiff does refer to the actions of two individuals,
Ms. Koceyda Hopkins and hearing officer “KR.” Neither, however, is named as a
defendant in the amended complaint, and no facts are alleged to suggest that
they are employed by the defendants that are name. 3
       Defendants state that they are “wholly unable to identify, grasp, and
respond to the claims against them – if any claims do in fact exist.” (DE 77 at
13.) Their perplexity is understandable. The amended complaint fails to plead
facts sufficient to put Defendants on notice of actions could result in liability.
These counts, I find, fail to meet the minimal pleading requirements of Fed. R.
Civ. P. 8(a).
       Plaintiff also alleges that the state court judgments entered against him
are void because they were “signed ‘Coram Non Judice.’” (DE 66 at 4.) These
contentions are frivolous. “Coram non judice, literally translated as ‘before a


3     Koceyda Hopkins may be the individual to whom Plaintiff is making his child
support payments. (See DE 9 at 17.) KR may be hearing officer Korea Rodriguez .


                                             5
Case 2:18-cv-03461-KM-CLW Document 93 Filed 07/14/20 Page 6 of 6 PageID: 605



person not a judge,’ mean[s], in effect, that the proceeding in question was not
a judicial proceeding because lawful judicial authority was not present, and
could therefore not yield a judgment.” Ortega v. Hollingsworth, No. 15-1253
(JBS), 2016 WL 1223540, at *2 (D.N.J. Mar. 29, 2016) (citing Burnham v.
Superior Court of Ca., Cty. of Marin, 495 U.S. 604, 608-09 (1990)). Plaintiff has
failed to explain what he means by this allegation. The child support order in
question was signed by a judicial officer in the Superior Court of New Jersey of
Essex County, Chancery Division – Family Part. (See DE 9 at 17.)
         Plaintiff also raises several arguments grounded in contract law as to
why the child support order is void. (See DE 73, 74, 75.) The argument seems
to be that the child support order is a sort of quasi-contract that was entered
into unfairly and unlawfully, and thus void. (DE 73 at 1.) It is not; it is an order
of the state court. Plaintiff cites the doctrines of fraud, illegality, duress, and
mutual mistake, but fails to explain factually how they might apply to this
order. Again, Defendants are not adequately informed as to the nature of the
actual grievance and its relation to a recognized cause of action. I find that
Plaintiff’s contract claims do not meet the pleading requirements pursuant to
Fed. R. Civ. P. 8(a).

   IV.      CONCLUSION
         For the reasons stated in this Opinion, I will DENY Plaintiff’s motion to
amend. (DE 66, 73, 74, and 75.)
         An appropriate Order follows.
Dated: July 14, 2020
                                              /s/ Kevin McNulty
                                              ____________________________________
                                               HON. KEVIN MCNULTY, U.S.D.J.




                                              6
